
	
		III
		111th CONGRESS
		1st Session
		S. RES. 221
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mr. Reid (for himself,
			 Mrs. Feinstein, and
			 Mr. Ensign) submitted the following
			 resolution; which was referred to the Committee on Energy and Natural
			 Resources
		
		RESOLUTION
		Expressing support for the goals and ideals
		  of the first annual National Wild Horse and Burro Adoption Day taking place on
		  September 26, 2009.
	
	
		Whereas, in 1971, in Public Law 92–195
			 (commonly known as the “Wild Free-Roaming Horses and Burros Act”) (16 U.S.C.
			 1331 et seq.), Congress declared that wild free-roaming horses and burros are
			 living symbols of the historic and pioneer spirit of the West;
		Whereas, under that Act, the Secretary of
			 the Interior and the Secretary of Agriculture have responsibility for the
			 humane capture, removal, and adoption of wild horses and burros;
		Whereas
			 the Bureau of Land Management and the Forest Service are the Federal agencies
			 responsible for carrying out the provisions of the Act;
		Whereas
			 a number of private organizations will assist with the adoption of excess wild
			 horses and burros, in conjunction with the first National Wild Horse and Burro
			 Adoption Day; and
		Whereas
			 there are approximately 31,000 wild horses in short-term and long-term holding
			 facilities, with 18,000 young horses awaiting adoption: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the goals of a National Wild Horse
			 and Burro Adoption Day to be held annually in coordination with the Secretary
			 of Interior and the Secretary of Agriculture;
			(2)recognizes that creating a successful
			 adoption model for wild horses and burros is consistent with Public Law 92–195
			 (commonly known as the “Wild Free-Roaming Horses and Burros Act”) (16 U.S.C.
			 1331 et seq.) and beneficial to the long-term interests of the people of the
			 United States in protecting wild horses and burros; and
			(3)encourages citizens of the United States to
			 adopt a wild horse or burro so as to own a living symbol of the historic and
			 pioneer spirit of the West.
			
